Case 1:20-cv-01660-LPS Document9 Filed 01/12/21 Page 1 of 3 PagelD #: 219

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
COURTNEY D. ROARK,
Plainuff,
v. | Civ. No, 20-1660-LPS
MARK BUCKWORTH, et al., |
Defendants.
MEMORANDUM ORDER
Ort,

At Wilmington, this \\aay of January, 2021;

1. Plaintiff Courtney D. Roatk (“Plaintiff’ or “father”) proceeds pro se and has paid the
filing fee. He commenced this action on December 7, 2020. (D.L 1) While Plaintiff did not invoke
a federal statute in his Complaint, the civil cover sheet cites 42 U.S.C. § 1983 and 18 U.S.C. § 242 as
the statutes under which he proceeds. (D.I. 1-3 at 1) Pending before the Court is Plaintiff's
etnetgency motion for injunctive relief wherein Plaintiff seeks full custody of his child. (D.I. 2)

2. This is the second action Plaintiff has filed in recent months that concerns the
custody of his minor son. See Roark v. Buckworth, Civ. No. 20-1150-LPS (Del. 2020) (Roark I). Boark
I was dismissed on November 17, 2020 for lack of subject matter jurisdiction under the Rooker.
Feldman doctrine and based upon Eleventh Amendment immunity and judicial immunity. See Roark
Tat D.1. 8,9) The Court did not address the issue of abstention under the Younger abstention
doctrine in Roark I because it did not appear that there wete ongoing matters in State Court. Id at
DI. 8 1.5,

3. Approximately three weeks after entry of the November 17, 2020 Order, Plaintiff
filed another action based upon the same facts and once again seeking immediate injunctive relief
from December 13, 2018 and July 30, 2020 orders entered by the Family Coutt of the State of

Delaware in and for New Castle County. (D.I. 2) The four defendants named in this action were

 

 
Case 1:20-cv-01660-LPS Document9 Filed 01/12/21 Page 2 of 3 PagelD #: 220

also named defendants in Roark I, All defendants are judicial officers and all defendants have
judicial immunity.’

4. There is no need to discuss the facts, the law, or analyze the issues. The Coutt
considered the matters raised in the instant action in Roark I. Nothing has changed since entry of
the November 17,2020 Order that denied Plaintiff's motion for injunctive relief, dismissed the
Complaint, and closed the case. Accordingly, PlaintifPs motion will be denied, the Complaint will
be dismissed, and the case will be closed for the reasons set forth in the Court’s November 17, 2020
Memorandum Opinion and Ordet. See Roark Tat D.1. 8, 9.

Il IS THEREFORE ORDERED that:

1. All claims in the Complaint seeking injunctive relief ace DISMISSED for lack of
subject matter jutisdiction under the Rooker-Feldman doctrine. All other claims seeking damages are
DISMISSED based upon judicial immunity.

2. Plaintiff's emergency motion for injunctive relief is DISMISSED for lack of subject
mattet jurisdiction under the Rooker-Feldman doctrine. (D.1. 2)

3, The Clerk of Court is directed to CLOSE the case.

 

1 To the extent Plaintiff intended to sue Defendants in their personal capacities the claims are barred
by teason of judicial immunity. A judicial officer in the performance of his ot her duties has
absolute immunity from suit and will not be liable for her judicial acts. See Capogrosso 0. The Supreme
Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009); Azubuko ». Royal, 443 F.3d 302, 303 Gd Cit.
2006)). “A judge will not be deprived of immunity because the action he took was in error, was
done maliciously, ot was in excess of his authority; rather, he will be subject to liability only when he
has acted ‘in the clear absence of all jurisdiction.”’. Id. (citations omitted). Here, the allegations
relate to actions taken by the Defendant judicial officers as a judge or justice. The Complaint’s
unsuppotted assertions fail to set forth any facts that show any of these judicial officers acted in the
absence of jurisdiction. Even if Plaintiff's alleged injuries do not flow from the state-court’s
judgment, Plaintiff may not recovet damages from any Defendant judicial officer by reason of
judicial immunity. See Shallenberger v, Allegheny Cty., 2020 WL 1465853, at *9 (W.D. Pa. Mar. 26,
2020) (Rooker-Feldman doctrine does not bar those claims for alleged injuries do not flow from the
state-court’s judgment.).

2

 
Case 1:20-cv-01660-LPS Document9 Filed 01/12/21 Page 3 of 3 PagelD #: 221

4p ni fl

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 
